              Case: 20-507        Document: 9-1      Filed: 06/17/2021     Page: 1                   (1 of 6)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                  Filed: June 17, 2021
Mr. Richard Glassman
Glassman, Edwards, Wyatt, Tuttle & Cox
26 N. Second Street
Memphis, TN 38103

Mr. Paul J. Krog
Law Office
155 Franklin Road, Suite 400
Brentwood, TN 37027

Mr. Richard A. Simpson
Wiley Rein
1776 K Street, N.W.
Washington, DC 20006

                     Re: Case No. 20-507, In re: Katz, Sapper & Miller LLP, et al
                         Originating Case No. : 3:18-cv-00653

Dear Counsel:

  The Court issued the enclosed Order today in this case.

                                                  Sincerely yours,

                                                  s/Robin L. Johnson
                                                  Case Manager
                                                  Direct Dial No. 513-564-7039

cc: Ms. Lynda M. Hill

Enclosure

No mandate to issue




    Case 3:18-cv-00653 Document 73 Filed 06/17/21 Page 1 of 6 PageID #: 735
              Case: 20-507       Document: 9-2        Filed: 06/17/2021      Page: 1                    (2 of 6)



                                           No. 20-0507

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                              FILED
                                                                          Jun 17, 2021
                                                                     DEBORAH S. HUNT, Clerk
In re: KATZ, SAPPER & MILLER LLP, et al.,                )
                                                         )                 ORDER
       Petitioners.                                      )




       Before: SUHRHEINRICH, WHITE, and BUSH, Circuit Judges.


       Defendants Katz, Sapper & Miller LLP, KSM Business Services Inc., and Andrew J.

Manchir petition under 28 U.S.C. § 1292(b) for leave to appeal the district court’s order denying

their motion for summary judgment in this diversity suit arising out of Defendants’ provision of

consulting services to Plaintiffs Zander Group Holdings Inc. (“ZGH”), and Jeffrey J. Zander.

Plaintiffs oppose the petition. Defendants have also filed an additional citation, which Plaintiffs

oppose.

       This suit arises from Defendants’ provision of tax and valuation consulting services to

Plaintiffs. Plaintiffs sued Defendants once before, alleging that their tax advice had cost them

substantial losses. That suit ultimately ended through a settlement agreement that contained a

release of claims. After Plaintiffs were subsequently forced to defend and resolve a suit brought

by the Secretary of Labor concerning valuation decisions made on Defendants’ recommendations,

they sued Defendants a second time. Defendants moved for summary judgment based on the

release clause, but the district court denied the motion. Defendants moved for reconsideration,

arguing that the district court impermissibly relied on extraneous evidence to limit the scope of the




    Case 3:18-cv-00653 Document 73 Filed 06/17/21 Page 2 of 6 PageID #: 736
              Case: 20-507        Document: 9-2         Filed: 06/17/2021       Page: 2                     (3 of 6)

                                             No. 20-0507
                                                 -2-

release clause’s use of “arise out of.” The district court denied reconsideration, but certified its

prior order for an immediate appeal.

        As an initial matter, Plaintiffs argue that Defendants cannot raise the arguments in their

petition. They assert that “[n]either the ‘arising-out-of’ argument nor the parol-evidence argument

on which the Defendants rely in their application appeared in the District Court prior to their Rule

54(b) motion for reconsideration” and that, therefore, neither is preserved for appeal. Instead,

Plaintiffs assert, Defendants’ briefing in the district court “focused on the insistence that the release

encompassed all known or unknown claims arising out of their consulting services.” In addition,

Plaintiffs assert that Defendants forfeited their parol-evidence argument “by inviting the District

Court to do what they now claim to have been error: rely on documents from [the first suit].”

        “[We] generally will not consider an argument not raised in the district court and presented

for the first time on appeal.” United States v. Ellison, 462 F.3d 557, 560 (6th Cir. 2006). But

Defendants did raise their “arising-out-of” and parol-evidence arguments in their motion for

reconsideration below, and the district court considered both arguments in denying

reconsideration. Moreover, Defendants could not have argued that the district court impermissibly

considered parol evidence until after the district court entered its summary judgment ruling,

making their motion for reconsideration the earliest opportunity to raise that argument. To the

extent Defendants did not expressly assert their “arising-out-of” argument until later on, the district

court noted in denying reconsideration that it had weighed the substance of the argument in its

prior order and rejected it. Where, as here, the question is purely legal and the parties have fully

briefed the issue, this court may find that the issue “is ‘presented with sufficient clarity and

completeness’ to ensure a proper resolution.” Id. at 561 (quoting Pinney Dock & Transport Co. v.




    Case 3:18-cv-00653 Document 73 Filed 06/17/21 Page 3 of 6 PageID #: 737
               Case: 20-507         Document: 9-2      Filed: 06/17/2021       Page: 3                    (4 of 6)

                                            No. 20-0507
                                                -3-

Penn Cent. Corp., 838 F.2d 1445, 1461 (6th Cir. 1988)). Accordingly, we will examine whether

the issues presented support interlocutory appeal.

        We have discretion to hear an appeal certified by the district court “if (1) the order involves

a controlling question of law, (2) a substantial ground for difference of opinion exists regarding

the correctness of the decision, and (3) an immediate appeal may materially advance the ultimate

termination of the litigation.” In re City of Memphis, 293 F.3d 345, 350 (6th Cir. 2002) (citing 28

U.S.C. § 1292(b)); see also In re Trump, 874 F.3d 948, 951 (6th Cir. 2017) (order). Because the

district court has certified its order for review, “the three factors that justify interlocutory appeal

should be treated as guiding criteria rather than jurisdictional requisites.” In re Trump, 874 F.3d

at 951 (citation omitted) (emphasis added). “These criteria, along with other prudential factors,

guide our discretion . . . .” Id.

        This appeal does involve a controlling question of law. Defendants describe the relevant

legal question as “whether an unambiguous Settlement Agreement bars the claims asserted in this

litigation.” The parties agree that the release clause is unambiguous, and in Tennessee, the

interpretation of an unambiguous contract term is a question of law. Richland Country Club, Inc.

v. CRC Equities, Inc., 832 S.W.2d 554, 557 (Tenn. Ct. App. 1991). “A legal issue is controlling

if it could materially affect the outcome of the case.” City of Memphis, 293 F.3d at 351. And,

arguably, reversing the district court could potentially result in it granting Defendants summary

judgment.

        That said, this case does not involve a substantial ground for difference of opinion. Such

grounds have been found “when (1) the question is difficult, novel and either a question on which

there is little precedent or one whose correct resolution is not substantially guided by previous

decisions; (2) the question is difficult and of first impression; (3) a difference of opinion exists




    Case 3:18-cv-00653 Document 73 Filed 06/17/21 Page 4 of 6 PageID #: 738
              Case: 20-507       Document: 9-2        Filed: 06/17/2021      Page: 4                    (5 of 6)

                                           No. 20-0507
                                               -4-

within the controlling circuit; or (4) the circuits are split on the question.” In re Miedzianowski,

735 F.3d 383, 384 (6th Cir. 2013) (order) (citation omitted).

       Defendants argue there is a split within Tennessee courts related to whether, when, and to

what extent they may consider extrinsic evidence when interpreting contract language. But in

Individual Healthcare Specialists, Inc. v. BlueCross BlueShield of Tenn., Inc., the Tennessee

Supreme Court set forth an unambiguous standard: for fully integrated contracts like the one at

issue here, extrinsic evidence may be used only to determine the reasonable meaning of contract

terms “in line with the parties’ intent,” but not “to vary, contradict, or supplement the contractual

terms of a fully integrated agreement.” 566 S.W.3d 671, 697–98 (Tenn. 2019) (citing URI, Inc. v.

Kleberg Cnty., 543 S.W.3d 755, 765 (Tex. 2018)). Applied to this case, there can be little dispute

that the district court was justified in considering evidence from the parties’ original suit to

ascertain their intent and to define terms; Defendants simply disagree with the district court’s

interpretation of that evidence, which is a case-specific inquiry better suited for appellate

consideration in the ordinary course.

       Finally, it is not entirely clear whether an interlocutory appeal would materially advance

the ultimate termination of the litigation. See In re City of Memphis, 293 F.3d at 351. Even if we

reversed on appeal, the district court would have to conduct another fact-bound interpretation of

the release—its third, following the motion to reconsider—teeing the case up for an appeal by the

losing side. See In re Trump, 874 F.3d at 952. And, in any event, given that Defendants have not

shown substantial grounds for a difference of opinion, interlocutory appeal is inappropriate.




    Case 3:18-cv-00653 Document 73 Filed 06/17/21 Page 5 of 6 PageID #: 739
        Case: 20-507     Document: 9-2          Filed: 06/17/2021   Page: 5   (6 of 6)

                                   No. 20-0507
                                       -5-

  The petition for leave to appeal is DENIED.

                                      ENTERED BY ORDER OF THE COURT




                                      Deborah S. Hunt, Clerk




Case 3:18-cv-00653 Document 73 Filed 06/17/21 Page 6 of 6 PageID #: 740
